Title: To Thomas Jefferson from John Trumbull, 1 May 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr Sir
London 1st. May 1789

I am to beg your forgiveness for having so long omitted to write you—but a proof accompanies this that tho silent I have not been negligent:—Mr. Mason takes charge of your trunk, which I hope you will receive in a few days, and find made according to your Orders. I shall make up your account in a few days. In the mean time, for this and all my delays, I have one excuse to offer: extream application and anxiety in my own pursuits:—I have hazarded boldly and begin to hope it may prove successfully. But the interval of uncertainty is terrible:—Presuming on the popularity of my subject, more than on the excellence of my work, I have incurr’d a considerable expence to exhibit my Picture of Gibraltar:—The experiment was dangerous for a young man, but I begin to have hope that it was not desperate. I attract daily more attention, and the general Opinion is favorable:—Success in this gives me at once both reputation and money—If unsuccessfull I cannot lose much of either:—I hear Mr. Short is on his return. I beg my respects to him—and am Dr Sir most gratefully Your

Jno. Trumbull

